Citation Nr: 0503229	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected post traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD with an evaluation of 30 percent effective June 13, 
2001.  The veteran seeks a higher rating.  

The Board notes that the March 2002 rating decision also 
denied service connection for headaches.  Subsequently, an 
October 2004 RO rating decision granted service connection 
for migraine headaches with an evaluation of 30 percent 
effective June 13, 2001.  The Board finds that a statement 
submitted by the veteran in January 2005 should be read 
liberally to meet the requirements for a notice of 
disagreement (NOD) with respect to the 30 percent rating 
assigned for migraine headaches.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2004); Gallegos v. Principi, 283 
F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 
20.201 properly implemented 38 U.S.C. § 7105, and assuming 
that the [claimant] desired appellate review, meeting the 
requirement of § 20.201 was not an onerous task).  See also 
Gallegos v. Principi, 16 Vet. App. 551 (2003) (per curiam).  
Where, as here, a veteran files a NOD and the RO has not 
issued a Statement of the Case (SOC), the claim must be 
remanded to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  This matter is addressed in 
the remand appended to this decision. 

The Board finds that a claim for a total disability rating 
based upon individual unemployability has been raised by the 
record.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity since June 2001; it has not been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.   


CONCLUSIONS OF LAW

The criteria for the assignment of an initial rating of 50 
percent (but no more than 50 percent) for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003); Fenderson v. West, 12 Vet. App. 119 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 rating decision; the February 
2003 Statement of the Case; the August 2003 Board Remand; the 
October 2004 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
February 2002, December 2003, April 2004, and December 2004 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for a higher 
initial rating for PTSD, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in February 2002, prior to the March 2002 RO 
rating decision.  
 
The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for a higher initial rating for PTSD, and to 
respond to VA notice.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2002, December 2003, April 2004, and 
December 2004 letters and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA psychiatric 
examination in March 2002.  The Board finds that this 
examination, along with VA outpatient records which include 
global assessment of functioning (GAF) scores, and Vet Center 
records, provides sufficient findings upon which to determine 
the degree of severity of the veteran's PTSD.  There is no 
duty to provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The decision that is the subject of this appeal granted 
service connection and assigned a 30 percent rating for PTSD, 
effective June 13, 2001.  The veteran has appealed for the 
assignment of a higher initial rating.

Vets Center records show that, in July 2001, the veteran 
reported doing "okay", but was concerned about the fact 
that he kept recalling memories of combat that he would 
prefer to forget.  

In August 2001, the Vets Center assigned him a Global 
Assessment of Functioning (GAF) score of 52.  A GAF of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
also 38 C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 
242- 244 (1995). 

In October 2001, he reported being angry following the 
attacks on the World Trade Center and the increased military 
activity.  He still isolates himself from others regarding 
his war experiences and he reported feeling like he has no 
release for the way he feels.  

In March 2002, the veteran underwent a VA examination.  He 
reported chronic, recurrent intrusive thoughts about his 
combat experiences in Vietnam.  He also reported a startle 
response, insomnia, poor concentration, chronic social 
avoidance, avoidance of war related stimuli, claustrophobia, 
diminished participation in leisure activities, and chronic 
feelings of anger (though they have not interfered with work 
or his marriage).  He denied experiencing recurrent 
nightmares.  The veteran lives with his wife (of 30 years) 
and adult child. He does not sleep well.  His appetite is 
intact.  He is able to dress and bathe himself, do household 
chores, run errands, shop, cook, handle his own money, and 
transport himself.  He was working full time at a warehouse, 
and had held the job for three years.  He had not socialized 
outside his own family.  The veteran reported that the 
longest he's held a job has been five years.  He further 
stated that he's had 20 different jobs in the past 30 years.      

Upon examination, the veteran was well nourished, clean, with 
causal attire.  He was cooperative and made fair eye contact.  
His psychomotor activity was within normal limits, as were 
his posture and gait.  His mood appeared to be euthymic, but 
his affect was constricted.  He did not relate any paranoia, 
delusions of grandeur, or first rank symptoms.  He was linear 
and goal directed without flight of ideas.  He does not 
suffer from auditory or visual hallucinations.  He was alert 
and oriented times four with intact registration of "flag, 
ball, tree."  His immediate memory with interruption was two 
out of three.  His concentration was grossly intact.  With 
respect to serial threes, he made one mistake out of six 
threes from 20.  He was able to spell "World" correctly 
forwards and backwards.  His recent and remote memory were 
largely intact.  He recognizes his mental illness and the 
need for treatment.  He has realistic plans of self care.  He 
demonstrated a fair fund of knowledge (that the president is 
Bush, that Sacramento is the capital of California, and 
estimating that the number of U.S. States is 51).  The 
veteran can make change and perform simple calculations.  At 
the time of the exam, the veteran had been employed for the 
last 12 months.  The clinician assigned a GAF score of 60.  

The veteran was examined again in June 2002 on an outpatient 
basis.  He reported having difficulty sleeping, and waking up 
with anxiety attacks with "his heart racing."  It takes him 
approximately an hour to fall asleep and he wakes up several 
times during the night.  He reported increased startle 
reflex, claustrophobia, and fear of flying.  He denied 
nightmares, psychiatric hospitalizations, psychiatric 
medications, and suicidal ideation.  Upon examination, the 
veteran was alert, oriented, pleasant, cooperative, casually 
dressed, well groomed, well nourished, and made good eye 
contact.  Behavior and speech were normal.  He had good 
insight and judgment.  His mood was euthymic; his affect was 
appropriate; and his thought process was logical.  The 
clinician assigned him a GAF score of 50 and prescribed 
Zoloft.  

In December 2002 the veteran sought treatment again on an 
outpatient basis.  He reported that the Zoloft made him 
sluggish and he stopped taking it.  He claimed to be too busy 
at work to come in to his appointments.  He also reported 
that he stopped going to the Anaheim Clinic for support 
groups.  He reported experiencing Vietnam-related nightmares.  
 
In March 2003, the veteran testified at a videoconference 
hearing that his choice of jobs has been limited as a result 
of his PTSD symptoms.  He has selected jobs that allow him to 
work comfortably given his disabilities.  Consequently, the 
jobs have not been the most suitable given his education, and 
have resulted in low salaries.  Many of the jobs in which he 
had interest required him to fly, which he states he is 
unable (unwilling) to do as a result of his claustrophobia.  
He avoids social activity where he could potentially have a 
panic attack, and he takes medication to help him sleep.  
Social activities are also limited as a result of 
claustrophobia.  He rarely goes to the theatre or to a 
baseball game (when he does, he has to sit at an outside 
seat).    

He testified that he experiences panic attacks once or twice 
a week, and that he is getting treatment for PTSD at the 
Veteran Center.  He does not like discussing it in groups.  
He was treating with R.K. approximately once a month.  
However, he reported that he had not gone to see him in the 
past six months.  He has taken Zoloft and Nefazodone, but 
both had such bad side effects (pains in his chest, 
drowsiness, headaches), that he stopped taking them.  At 
night he takes Trazodone to help him sleep.  

The veteran was informed that difficulties in obtaining 
employment might help the veteran to obtain an extraschedular 
rating.  He was advised that the Board could hold the record 
open in order for him to provide a statement from an employer 
regarding his limited productivity.  He testified that he was 
accepted in Chapter 31 Vocational Rehabilitation Program in 
approximately October 2002 (a correspondence from Anfuso 
Vocational Services confirms that he was accepted into the 
program in September 2002).  He further testified that his 
symptoms are about the same as they were at the time of his 
psychiatric examination.      

The veteran submitted a facsimile in March 2003 in order to 
follow up with the videoconference hearing.  He stated, "I 
have considered the option of having a former employer or 
fellow employee write a letter addressing my symptoms from 
PTSD and how they relate to the work place.  I have decided 
not to ask someone to write this letter for several 
reasons."  He went on to state that he does not like the 
idea of opening up this part of his personal life to others 
and that he is uncomfortable talking about it.  He also 
acknowledged that there is a stigma associated with seeing a 
psychiatrist and counselors, and that such a letter would end 
up in his file and might prevent a future employer from 
hiring him.  

In January 2005, the veteran submitted a correspondence from 
the Vocational Rehabilitation & Employment Division directly 
to the Board.  The correspondence was dated January 2004 and 
it informed the veteran that he was being denied Vocational 
Rehabilitation services because it is not reasonable to 
expect him to be able to train for, or to obtain, a suitable 
job.  It was noted in other Vocational Rehabilitation & 
Employment correspondence that the veteran was seeking a 
supervisory job and that he has several service-connected 
disabilities, to include migraine headaches, a skin disease 
and PTSD. 

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).
  
Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders:
A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

The veteran is currently rated at 30 percent for his service 
connected PTSD.  In order to be entitled to the next highest 
rating of 50 percent, he must show that he experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The relevant psychiatric clinical evidence in the claims file 
shows that the veteran suffers from chronic, recurrent 
intrusive thoughts about his combat experiences in Vietnam.  
He often feels angry, and as a result, he isolates himself 
from others regarding his war experiences.  He also suffers 
from a startle response, insomnia, poor concentration, 
chronic social avoidance, avoidance of war related stimuli, 
claustrophobia, and diminished participation in leisure 
activities.  In 2001, the veteran denied experiencing 
nightmares, but in December 2002, he reported that he had 
begun to experience them.  At his March 2003 videoconference 
hearing, he reported experiencing panic attacks once or twice 
a week  

The veteran has reported that he does not socialize with 
anyone outside his own family, and that his leisure 
activities are limited as a result of his unwillingness to be 
around crowds.  Furthermore, the veteran reported that the 
longest he's held a job has been 5 years, and that he's had 
20 different jobs in the past 30 years.  VA Vocational 
Rehabilitation services informed the veteran that it is not 
reasonable to expect him to obtain a suitable job.  In 
reviewing all of the Vocational Rehabilitation correspondence 
of record, the Board notes that the veteran requested such 
services in order to obtain a supervisory job.  It was noted 
in this documentation that, in addition to PTSD, the veteran 
had other disabling service-connected disabilities: migraine 
headaches, rated 30 percent, and a skin disease, rated 10 
percent.

While there is no evidence that the veteran suffers from 
impaired judgment, impaired abstract thinking, or impairment 
of short and long term memory, the Board finds that, with the 
application of 38 C.F.R. § 4.7, his occupational and social 
impairment more nearly approximates reduced reliability and 
productivity, which supports a 50 percent rating under the 
applicable rating criteria.  While the several psychiatric 
examinations do not show that that the veteran experiences 
most of the symptoms indicative of a 50 percent rating, such 
as a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective social relationships.  Nevertheless, in August 
2001, the Vets Center assigned the veteran a GAF score of 52.  
while in March 2002, a VA clinician assessed a GAF score of 
60, in his most recent examination in June 2002, the 
clinician assessed a GAF score of 50.  Such scores are 
clearly consistent with a rating in excess of 30 percent.  
Carpenter, supra.  Taking such evidence into account, the 
Board finds that the veteran's PTSD is manifested by 
symptomatology that results in occupational and social 
impairment that more nearly approximates reduced reliability 
and productivity.  Accordingly, a 50 percent rating is 
warranted.  38 C.F.R. § 4.130, Code 9411.

In order to be entitled to the next highest rating of 70 
percent, the veteran must experience occupational and social 
impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The Board finds that the veteran's PTSD is not manifested by 
symptoms that more nearly approximate the criteria for a 70 
percent rating.  The veteran lives with his wife of 30 years 
and his adult child.  He is able to do household chores, run 
errands, shop, cook, handle his own money, and transport 
himself.  Upon examination, the veteran was alert, oriented, 
pleasant, cooperative, casually dressed, well groomed, well 
nourished, and with good eye contact.  Behavior and speech 
were normal.  He had good insight and judgment.  His mood was 
euthymic; his affect was appropriate; and his thought process 
was logical.  He does not suffer from auditory or visual 
hallucinations.  While he has had problems retaining 
employment, it is apparent that this has been due to several 
factors, to include physical disabilities as well as PTSD.  
There is no competent opinion of record that the veteran is 
unemployable due solely to PTSD.  The Board again notes that, 
in addition to PTSD, the veteran has two service-connected, 
compensable physical disabilities (migraine headaches, skin 
disease) and an issue of entitlement to a TDIU has been 
raised from the record.  As noted in the introduction above, 
that matter is referred to the RO for appropriate action.  In 
any event, with consideration of all of the relevant evidence 
of record, to include outpatient clinic notes and reports of 
psychiatric examinations, along with the three GAF scores 
noted above, the Board finds that the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity; it is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.    

Accordingly, the records supports a grant of a 50 percent 
rating for PTSD.  As the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent for 
service connected PTSD, the benefit-of-the-doubt doctrine 
does not apply to that aspect of the claim, and the claim for 
an initial or staged rating in excess of 50 percent is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted evidence that he has been 
entitled to Chapter 31 Vocational Rehabilitation and 
Employment Services as evidence that his disability has 
interfered with his employment.  This evidence was already 
taken into account in the determination that he was entitled 
to a grant of a 50 percent rating.  The Board remanded this 
appeal, in part, to develop the extraschedular issue but the 
veteran did not submit any evidence from a former employer; 
in fact, he submitted a letter indicating his reasons why he 
did not wish to do so.  The evidence of record does not 
reflect frequent periods of hospitalization due to PTSD, nor 
does it show that the manifestations of the disability are 
unusual or exceptional or that PTSD alone causes marked 
industrial impairment.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).







ORDER

Entitlement to the assignment of a rating of 50 percent, but 
no greater than 50 percent for PTSD is granted, effective 
from the date of receipt of the original claim, June 13, 
2001, subject to the rules and regulations governing the 
payment of VA monetary benefits.    


REMAND

As noted in the introduction, by an October 2004 rating 
decision, the RO granted service connection for headaches 
with an evaluation of 30 percent.  The veteran thereafter 
submitted a statement that the Board construes as a timely 
Notice of Disagreement with that rating determination.  
Because a Statement of the Case has not yet been issued, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1. The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of a 
higher initial rating in excess of 30 
percent for service connected headaches.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2003).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


